Citation Nr: 1760789	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  16-28 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial compensable rating for asbestosis, and a rating in excess of 60 percent for the period starting September 29, 2014.

2. Entitlement to an earlier effective date prior to December 2, 2010 for the award of service connection for asbestosis. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.V. Walker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1954 to October 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017); 38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. For the period prior to September 29, 2014, the Veteran's asbestosis was characterized by FVC values ranging from 59% to 81%.

2. For the period starting September 29, 2014, the Veteran's asbestosis is characterized by an FVC value of 57%.

3. Prior to December 2, 2010, there was no formal claim, informal claim, or expressed intent to file a claim of entitlement to service connection for asbestosis.


CONCLUSIONS OF LAW

1. The criteria for a compensable rating for asbestosis for the period prior to September 29, 2014 have been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.400, 4.1, 4.3, 4.7, 4.10, 4.14, 4.96, 4.97, Diagnostic Code 6833 (2017).

2. The criteria for a compensable rating for asbestosis for the period starting September 29, 2014 have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.400, 4.1, 4.3, 4.7, 4.10, 4.14, 4.96, 4.97, Diagnostic Code 6833 (2017).

3. The criteria for an effective date earlier than December 2, 2010 for service connection for asbestosis have not been met. 38 U.S.C. § 5110 (2012); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating for Asbestosis

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7.  The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.  
 
Pyramiding under different diagnostic codes is to be avoided. 38 C.F.R. § 4.14 (the evaluation of the same disability under various diagnoses is to be avoided).
 
The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Fenderson v. West, 12 Vet. App 119 (1999).  In this case, staged ratings for the disability on appeal have already been assigned.  The Board will accordingly discuss the propriety of the ratings assigned at each stage.

The Veteran's asbestosis has been rated under the provisions of 38 C.F.R. § 4.97, Diagnostic Code (DC) 6833.  Under DC 6833, a 10 percent rating is assigned for a Forced Vital Capacity (FVC) of 75- to 80-percent predicted, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 66- to 80-percent predicted.  

A 30 percent rating is assigned for FVC of 65- to 74-percent predicted, or; DLCO (SB) of 56- to 65-percent predicted.  

A 60 percent rating is assigned for FVC of 50- to 64-percent predicted, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation.  

A 100 percent rating is assigned for FVC less than 50-percent predicted, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation, or; cor pulmonale or pulmonary hypertension, or; requires outpatient oxygen therapy.

The Veteran contends that he is entitled to an initial compensable rating for his asbestosis for the period prior to September 29, 2014 because his private treatment records demonstrate a disability picture contemplated by the 60 percent rating.  These private treatment records indicate that the Veteran had FVC readings of 59 percent in March 2011; 62 percent in March 2011; 64 percent in March 2012; 76 percent in January 2013; 81 percent in July 2013; and, 76 percent in January 2014. See January 2015 Private Treatment Records, pp. 76, 81, 86, 90, 96; February 2012 Private Treatment Records, p. 48.  

The Board finds that the evidence demonstrates that the Veteran's asbestosis more closely approximates the picture contemplated at the 60 percent rating for the period prior to September 29, 2014.  In order to warrant a higher rating, the evidence must show a FVC less than 50-percent predicted, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation, or; cor pulmonale or pulmonary hypertension, or; treatment with outpatient oxygen therapy.  The medical evidence does not demonstrate that the Veteran had any of the required test results or treatment to warrant a rating of 100 percent.  The Veteran's FVC readings range from values warranting a 60 percent rating to those warranting a noncompensable rating; therefore, the evidence is at least in equipoise with respect to a rating of 60 percent.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Accordingly, a rating of 60 percent, and no higher, for asbestosis for the period prior to September 29, 2014 is warranted.

Regarding the period starting September 29, 2014, neither the Veteran nor his representative have alleged a worsening of his condition since the September 2014 VA examination.  The Veteran's FVC was 57 percent at the time of the VA examination.  The exercise capacity test was not performed and other findings included chest percussion dullness and decreased breath sounds at bases.  The Veteran has not submitted any other evidence, lay or otherwise, in furtherance of a claim for an increased rating for the period starting September 29, 2014.  The evidence of record does not demonstrate any of the requisite test results or treatments that warrant a rating higher than 60 percent.  Accordingly, the preponderance of the evidence of record demonstrates that a rating in excess of 60 percent for asbestosis for the period starting September 29, 2014 is not warranted at this time.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Earlier Effective Date for Service Connection for Asbestosis

In general, the effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection, shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later. 
38 U.S.C. § 5110; 38 C.F.R. § 3.400(b)(2)(i).  The effective date for a reopened claim, after a final disallowance, shall be the date of receipt of the new claim or date entitlement arose, whichever is later. 38 C.F.R. § 3.400(q)(2).

VA shall construe any communication or action from a Veteran indicating intent to apply for one or more benefits as an informal claim.  For any informal claim received prior to March 24, 2015, VA is required to identify and act on such claims, provided such a claim identifies the benefit sought. 38 U.S.C. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed. See Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that before VA can adjudicate a claim for benefits, the claimant must submit a written document identifying the benefit and expressing some intent to seek it).
 
Medical evidence alone cannot be an informal claim; there must be intent to apply for a benefit. Brannon, 12 Vet. App. at 35.  VA's possession of medical evidence showing a particular diagnosis or causal connection may not provide a basis for the assignment of an earlier effective date.  The effective date for an award of service connection is not based on the earliest medical evidence demonstrating a causal connection, but on the filing date of the application upon which service connection was eventually awarded. Lalonde v. West, 12 Vet. App. 377, 382 (1999); see McGrath v. Gober, 14 Vet. App. 28 (2000).  

The October 2014 rating decision on appeal granted service connection for asbestosis and assigned an effective date of December 2, 2010-the date of the Veteran's claim for service connection for the condition. See December 2010 Application for Compensation.  The Veteran asserts that the effective date for service connection for asbestosis should be earlier, because he was diagnosed with asbestosis prior to December 2010 and a physician opined that it could be the result of exposure to asbestos while on active duty. See April 2015 Congressionals, p. 1; April 2015 Third Party Correspondence. 

The Veteran does not contend, nor does the evidence show, that he submitted any communication that could be construed as a formal or informal claim of entitlement to service connection for asbestosis prior to December 2, 2010. See Brannon, 12 Vet. App. at 35.  Accordingly, the Board finds that there was no formal claim, informal claim, or expressed intent to file a claim of entitlement to service connection for asbestosis prior to December 2, 2010.  Thus, the preponderance of the evidence is against the assignment of an effective date earlier than December 2, 2010 for service connection for asbestosis.  


ORDER

For the period prior to September 29, 2014, an initial rating of 60 percent, and no higher, for asbestosis is granted.

For the period starting September 29, 2014, a rating in excess of 60 percent for asbestosis is denied.

An earlier effective date prior to December 2, 2010 for service connection for asbestosis is denied.



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


